Citation Nr: 1544478	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  08-03 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disability.

2.  Entitlement to service connection for degenerative joint disease of the thoracic spine.

3.  Entitlement to service connection for degenerative joint disease of the cervical spine, with numbness of the right arm, hand, and fingers.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and his sister

ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from April 1979 to June 1992.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied service connection for nine disabilities, including vision problems.

In May 2008, the Veteran testified during a hearing conducted by video conference before the undersigned.  A transcript of the hearing is of record.

In a January 2009 decision, the Board, in pertinent part, granted service connection for a back disability, but denied the Veteran's other claims on appeal. 

The Veteran appealed the Board's January 2009 decision to the United States Court of Appeals for Veterans Claims (court).  Pursuant to an October 2009 Joint Motion for Remand between the Veteran and the VA General Counsel, the court vacated the Board's decisions denying service connection, and remanded the matter for re-adjudication.

In April 2010, the Board remanded the Veteran's case to the agency of original jurisdiction (AOJ) for additional development.  

In a June 2012 decision, the Board granted service connection for bilateral hearing loss and denied service connection for right and left knee disabilities and remanded the issues of entitlement to service connection for bilateral eye and psychiatric disabilities.  

A June 2012 rating decision effectuated the Board's decision and assigned an initial 10 percent disability rating for bilateral hearing loss, effective May 2006.  The Veteran perfected an appeal as to the initially assigned rating.



A January 2014 rating decision denied service connection for degenerative joint disease of the thoracic and cervical spines with numbness of the right arm, hand, and fingers.

In an April 2014 decision, the Board dismissed the Veteran's claim for an increased initial rating for bilateral hearing loss, and denied service connection for headache and bilateral foot disorders, and an acquired psychiatric disorder, including posttraumatic stress disorder.  At that time, and in December 2014, the Board remanded the Veteran's claim regarding a bilateral eye disability to the AOJ for further development. 

In July 2015, the Veteran submitted claims for a temporary total evaluation based on surgical or other treatment necessitating convalescence for degenerative joint disease of the lumbar spine, and an increased rating for degenerative joint disease of the lumbar spine with bilateral radiculopathy.  These matters are referred to the AOJ for appropriate development and adjudication.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In December 2014, the Board requested an addendum opinion from an August 2012 VA examiner to clarify if the Veteran's left eye congenital ptosis is a congenital defect or disease.  

An addendum opinion was obtained in January 2015.  The examiner noted that the ptosis was first identified in service; but opined that it was not service connected because it was congenital.  The examiner did not provide the requisite opinion as to whether the ptosis was a congenital defect or disease.  The Board has a legal obligation to insure that its remand instructions are complied with.  Stegall v. West, 11 Vet. App. 268 (1998).

The January 2014 rating decision denied service connection for degenerative joint disease of the thoracic spine and degenerative joint disease of the cervical spine with numbness of the right arm, hand, and fingers.  In February 2014, the Veteran filed a notice of disagreement with the RO's decision.  The issue must be REMANDED, so that the AOJ can issue a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case regarding entitlement to service connection for disabilities of the thoracic spine; and cervical spine with numbness of the right arm, hand, and fingers.  These issues should not be certified or returned to the Board, unless the Veteran submits timely substantive appeal.

2.  Obtain an opinion from a VA ophthalmologist (if possible).  The claims folder must be reviewed by the examiner.  

Then, the examiner should address the following:

Provide an opinion as to whether the left eye ptosis diagnosed in August 2012 is a congenital defect (static and incapable of change); or a congenital disease (capable of worsening); or is an acquired disability.

The examiner should note that this opinion is needed because service connection is possible for congenital diseases; but not defects.  The record includes only opinions that the ptosis is congenital, but not whether it is a defect or disease.

The examiner must provide reasons for the opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain whether the inability is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general; or there is additional evidence that would permit the opinion to be provided. 

3.  If any claim on appeal remains denied, the AOJ should issue a supplemental statement of the case before returning the case to the Board; if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

